THE THIRTEENTH COURT OF APPEALS

                                   13-13-00008-CR


                              THE STATE OF TEXAS
                                       v.
                              CHAD RICHARD BAYER


                                 On Appeal from the
                 County Court at Law No. 1 of Victoria County, Texas
                             Trial Cause No. 1-100102


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

February 13, 2014